DETAILED ACTION
This action is in reply to papers filed 7/29/2022. Claims 3-5 and 7-14 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

			Information Disclosure Statement
The ‘Korean Office Action’ dated 5/24/2022 in the IDS filed 6/30/2022 has not been considered. This is because a written English language translation of the document has not been provided.  See MPEP 609.

   Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200017836A1, published 1/16/2020.
         Withdrawn Rejection(s)
The 35 U.S.C. 103 (a) rejection of claims 3-5 and 7-13 as being unpatentable over Kinooka (US20150329831A1, Published 11/19/2015) and further in view of Sakai et al. (Sakai et al. (US20180023057A1, Filed 1/27/2016) is withdrawn in view of amendments to independent claim 3.
The nonstatutory double patenting rejection of claims 3, 4, 7, 9, 11 and 13 is withdrawn in view of new amendments to independent claim 3.   

     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1

Claim(s)  3, 4, 7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinooka et al. (US20150329831A1, Published 11/19/2015, previously cited), Mohamet et al. (PLoS One. 2010 Sep 23;5(9):e12921.) and Ward, C. (PgPub US20090155222A1, Published 6/18/2009).


Regarding claim 3, in-part, Kinooka et al. teach a method for culturing pluripotent stem cells, the method including performing cell culture in the presence of a substance that can inhibit cell-cell adhesion, wherein said substance has an E-cadherin function inhibitory activity (Pg. 3, para. 45), wherein said inhibitor of cell-cell adhesion comprises two or three components selected from the group consisting of three hemagglutinin subcomponents HA1, HA2, and HA3 (as in claim 13) of the neurotoxin complex of Clostridium botulinum (as in claim 11) (Pg. 3, para. 46) added at a concentration of 50 nM (as in claim 9) (Pg. 10, para. 125) and whereby said stem cells proliferate (Abstract; Pg. 2, para. 35; Pg. 3, para. 46). Kinooka teaches the “substance that can inhibit cell-cell adhesion” may be added to a medium after deviated cells (differentiated) are confirmed, or alternatively, may be added to a medium at a stage where deviated cells have not emerged yet (Pg. 1, para. 2; Pg. 4, para. 48). 
However, Kinooka fails to teach seeding the pluripotent stem cells in a single-cell state or a dispersed state prior to culturing in the hemagglutinin or modified hemagglutinin containing medium (as further in claim 3) and adding hemagglutinin or modified hemagglutinin before a colony of the pluripotent stem cells is formed (as in claim 4). 
Before the effective filing date of the claimed invention, Mohamet et al. taught a fundamental requirement for the exploitation of embryonic stem (ES) cells in regenerative medicine is the ability to reproducibly derive sufficient numbers of cells of a consistent quality in a cost-effective manner. However, undifferentiated ES cells are not ideally suited to suspension culture due to the formation of cellular aggregates, ultimately limiting scalability. Towards this end, Mohamet et al. show that abrogation of the cell surface protein E-cadherin, using either gene knockout (Ecad-/-) or the neutralising antibody DECMA-1 (EcadAb), allows culture of mouse ES cells as a near-single cell suspension (as in claim 3, in-part and as in claim 4) in scalable shake flask culture over prolonged periods without additional media supplements (Abstract; Pg. 2, Col. 2, para. 1).  
However,  neither Kinooka nor Mohamet teach culturing the pluripotent stem cells for 72 hours or more and  adding hemagglutinin every day (as further in claim 3).
Ward taught a method of retarding differentiation of a biological cell, the method comprising culturing the cell in the presence of an inhibitor of E-cadherin activity. Ward teaches the method is particularly advantageous in retarding the differentiation of pluripotent (Pg. 2,para. 34) stem cells (as in claim 7), and allows suspension culture of such cells in a manner that enables large scale expansion of cell populations (Abstract). In a specific example, Ward teaches wild-type ES cells (approx. 106 cells in 10 mls of medium) were cultured for 10 days (as in claim 3, in-part) in the presence of either control antibody (cAb) or the E-cadherin inhibitor DECMA-1 antibody (nAb) (30 μl total antibody) in suspension in the absence of LIF in a plastic bacteriological Petri dish. Culture medium was changed every day (as further in claim 3). Ward notes that in Panel A of FIG. 19 it can be seen that cAb treated cultures include embryoid bodies, indicative of adhesions between the cultured cells, whereas the incidences of adhesion between nAb treated cell is much reduced (Pg. 15, para. 214-215). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it prima facie obvious to combine the teachings of Kinooka et al., wherein Kinooka teaches culturing pluripotent stem cells in a culture medium comprising the E-cadherin inhibitor hemagglutinin, with the teachings of Mohamet et al., wherein Mohamet show that abrogation of the cell surface protein E-cadherin allows culture of ES cells as a near-single cell suspension, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to, using a near-single cells suspension, culture ES cells in a medium comprising hemagglutinin for the purposes of expanding ES cells. The skilled artisan would have had a reasonable expectation of success because Ward teaches suspension culturing of ES cells in a medium comprising an E-cadherin inhibitor allows for large scale expansion of cell populations and also retards differentiation of said cell populations. One of ordinary skill in the art would have been sufficiently motivated to make such a modification because Mohamet alludes to the criticality in reproducibly deriving ES cells in sufficient numbers for use in regenerative medicine. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 2
Claims 5, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Kinooka et al. (US20150329831A1, Published 11/19/2015, previously cited), Sakai et al. (US20180023057A1, Filed 1/27/2016, previously cited) and Toh et al. (Biomaterials. 2015 May;50:87-97.).   

Regarding claim 5, in-part, Kinooka et al. teach a method for culturing pluripotent stem cells, the method including performing cell culture in the presence of a substance that can inhibit cell-cell adhesion, wherein said inhibitor of cell-cell adhesion comprises two or three components selected from the group consisting of three hemagglutinin subcomponents HA1, HA2, and HA3 (as in claim 14) of the neurotoxin complex of Clostridium botulinum (as in claim 12) (Pg. 3, para. 46) added at a concentration of 50 nM (as in claim 10) (Pg. 10, para. 125) and whereby said stem cells proliferate (Abstract; Pg. 2, para. 35; Pg. 3, para. 46). Kinooka teaches the “substance that can inhibit cell-cell adhesion” may be added to a medium after deviated cells (differentiated) are confirmed, or alternatively, may be added to a medium at a stage where deviated cells have not emerged yet (Pg. 1, para. 2; Pg. 4, para. 48). 
However, Kinooka fails to teach performing a suspension culture of the pluripotent stem cells to form a cell aggregate, and adding hemagglutinin or modified hemagglutinin to the  suspension culture, after the formation of the cell aggregate, and performing further suspension culture of the cell aggregate, wherein during the further suspension culture, no operation or treatment is performed to divide the cell aggregate into small aggregates (as further in claim 5).
Before the effective filing date of the claimed invention, Sakai et al. taught pluripotent stem cells easily form aggregates, various aggregates such as huge aggregates and aggregates having uneven diameters are formed. Continuing, Sakai adds that there is also a problem that such aggregates show low cell survival rates after subculture (Pg. 1, para. 3). Towards this end, Saki et al. taught a method for culturing cells by which the diameter of cell aggregates can be controlled, and by which a large amount of cells can be obtained, a cell aggregate obtained by the method, a cell aggregation control agent, and a medium containing the cell aggregation control agent (Abstract). Specifically, Sakai teaches a method for culturing single pluripotent stem cells (Pg. 8, para. 75) by suspension culture (as further in claim 5), said method comprising an aggregation control step of adding a substance that inhibits a cell adhesion molecule(s) of said cells to a medium to control cell aggregation of said cells (Pg. 1, para. 10).  Sakai teaches the culturing can be continued in a rotator bioreactor (i.e. in suspension) (as further in claim 5) (Fig. 1; Pg. 2, para. 13). Note that at Pg. 8, para. 78, Sakai teaches no operation or treatment is performed to divide the cell aggregate into small aggregates while in the rotator bioreactor for at least 5 days (as in claim 8).
Although Sakai teaches controlling cellular aggregation, neither Kinooka nor Saki teach the hemagglutinin or modified hemagglutinin to the suspension culture after the formation of the cell aggregate (as further in claim 5).
Before the effective filing date of the claimed invention, Toh et al. teach their studies indicate E-cadherin as the primary gatekeeper to differentiation progression (Abstract). In one teaching, Toh notes that inhibition of cell–cell adhesion (i.e. aggregation) by the addition of E-cadherin antibody resulted in scattered colonies (Pg. 94, Col. 1, para. 1 (Fig. S10)) (as further in claim 5). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it prima facie obvious to combine the teachings of Kinooka et al., wherein Kinooka teaches culturing pluripotent stem cells in a culture medium comprising the cell-to-cell adhesion inhibitor hemagglutinin, with the teachings of Sakai et al., wherein Sakai teaches culturing single pluripotent stem cells in a suspension culture concurrently with a cell-cell adhesion inhibitor. 
 That is, one of ordinary skill in the art would have found it prima facie obvious to suspension culture single pluripotent stem cells in a cell culture medium whereby hemagglutinin- a cell-cell adhesion inhibitor- is added to the culture medium for the expected benefit of (1) increase in proliferation and (2) increase in survival rate after subculture. A reasonable expectation is present given that Kinooka et al. and Sakai et al. observed each benefit, respectively, when culturing pluripotent stem cells in the presence of a cell-to-cell adhesion inhibitor. Moreover, given the teachings set forth in Toh et al., one of ordinary skill in the art would have found it prima facie obvious to add hemagglutinin after the formation of aggregates because Toh teaches this would disaggregate the colonies into smaller colonies. One of ordinary skill in the art seeking to disaggregate the larger aggregates into smaller aggregates would have found the modification prima facie obvious given Sakai’s warning that huge aggregates  show low cell survival rates after subculture. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 4, 7, 9, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9822344 in view of Mohamet et al. (PLoS One. 2010 Sep 23;5(9):e12921.) and Ward, C. (PgPub US20090155222A1, Published 6/18/2009).

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 3 is drawn to a method for promoting proliferation of pluripotent stem cells, comprising: seeding pluripotent stem cells in a single-cell state or a dispersed state; and culturing the pluripotent stem cells for 72 hours or more in a culture medium to which hemagglutinin or modified hemagglutinin has been added; and adding hemagglutinin to modified hemagglutinin to the culture medium every day.  
Claim 11 of U.S. Patent ‘344 is drawn to a method of culturing undifferentiated stem cells having pluripotency, the method comprising: adding to a seeded stem cell culture an effective amount of a substance that inhibits epithelial cadherin (E-cadherin) function to prepare an undifferentiated stem cell culture, and subculturing the undifferentiated stem cells having pluripotency from the undifferentiated stem cell culture wherein the substance comprises hemagglutinin (HA) of neurotoxin complex of Clostridium botulinum.
In comparing the patented claims and the pending claims, the only difference between the two is that the pending claims require the seeded stem cells to be in a single cell or dispersed state, the pluripotent stem cells are cultured for 72 hours or more in a medium that hemagglutinin or modified hemagglutinin is added to everyday.   
Before the effective filing date of the claimed invention, Mohamet et al. taught using E-cadherin neutralising antibody DECMA-1 (EcadAb), allows culture of mouse ES cells as a near-single cell suspension in scalable shake flask culture over prolonged periods without additional media supplements (Abstract; Pg. 2, Col. 2, para. 1).  Ward teaches wild-type ES cells can be cultured in the presence of DECMA-1 antibody in suspension for at least 10 days.  
Accordingly, the pending claims are obvious in view of the ‘344 Patent, Mohamet and Ward.


Claims 5, 8, 10, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9822344 in view of Sakai et al. (US20180023057A1, Filed 1/27/2016) and Toh et al. (Biomaterials. 2015 May;50:87-97.). 

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 is drawn to a method for promoting proliferation of pluripotent stem cells, comprising: performing a suspension culture of pluripotent stem cells to form a cell aggregate; and adding hemagglutinin or modified hemagglutinin to the suspension culture after the formation of the cell aggregate, and performing further suspension culture of the cell aggregate, wherein during the further suspension culture, no operation or treatment is performed to divide the cell aggregate into small aggregates.
Claim 1 of U.S. Patent ‘344 is drawn to a method of culturing undifferentiated stem cells having pluripotency, the method comprising: adding to a seeded stem cell culture an effective amount of a substance that inhibits epithelial cadherin (E-cadherin) function to prepare an undifferentiated stem cell culture, and subculturing the undifferentiated stem cells having pluripotency from the undifferentiated stem cell culture wherein the substance comprises hemagglutinin (HA) of neurotoxin complex of Clostridium botulinum.
In comparing the patented claims and the pending claims, the only difference between the two is that the pending claims require the seeded stem cells to be in suspension, the HA to be added after the formation of the cell aggregate and for no operation or treatment be used to divide the cell aggregates.    

Before the effective filing date of the claimed invention, Sakai et al. taught a method for culturing cells by which the diameter of cell aggregates can be controlled, and by which a large amount of cells can be obtained, a cell aggregate obtained by the method, a cell aggregation control agent- such as, neutralizing antibodies against E-cadherin (Pg. 8,para. 70) - and a medium containing the cell aggregation control agent (Abstract). Specifically, Sakai teaches a method for culturing single pluripotent stem cells (Pg. 8, para. 75) by suspension culture, said method comprising an aggregation control step of adding a substance that inhibits a cell adhesion molecule(s) of said cells to a medium to control cell aggregation of said cells (Pg. 1, para. 10).  Sakai teaches the culturing can be continued in a rotator bioreactor (i.e. in suspension) and no operation or treatment is performed to divide the cell aggregate into small aggregates while in the rotator bioreactor for at least 5 days. Toh notes that inhibition of cell–cell adhesion (i.e. aggregation) by the addition of E-cadherin antibody results in scattered colonies (Pg. 94, Col. 1, para. 1 (Fig. S10)). 
It would have been obvious to modify the references as suggested because Sakai warns that huge aggregates show low cell survival rates after subculture (Pg. 1, para. 3). Accordingly, the pending claims are obvious in view of the ‘344 Patent, Sakai et al. and Toh et al.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632